—Judgment, Supreme Court, New York County (Patricia Williams, J.), rendered June 10, 1994, convicting defendant, after a jury trial, of burglary in the second degree and attempted grand larceny in the second degree, and sentencing him to concurrent prison terms of l2/s to 5 years and 1 year, respectively, unanimously affirmed.
Evidence that defendant previously threatened the victim for several years during their relationship, and that as a result she gave him part of her paycheck each month, was properly admitted as background evidence to establish the victim’s state of mind during the instant crime, which was clearly at issue (see, People v Fay, 85 AD2d 512). Defendant’s claim that evidence of his prior drug use deprived him of a fair trial is unpreserved, where the court explicitly told the jury to disregard such evidence and defendant did not object to that instruction or request a mistrial. It is presumed the jury followed the court’s instructions (see, supra). Concur — Murphy, P. J., Ross, Tom and Mazzarelli, JJ.